991 F.2d 790
62 Fair Empl.Prac.Cas. (BNA) 1896
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darlene M. LUCAS, Plaintiff-Appellant,v.Dick CHENEY, Secretary of Defense, Defendant-Appellee.
No. 92-2403.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 20, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-92-606)
Darlene M. Lucas, Appellant Pro Se.
James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
D.Md.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Darlene M. Lucas appeals from the district court's order dismissing her employment discrimination complaint brought under 42 U.S.C. § 2000e (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Lucas v. Cheney, No. CA-92606 (D. Md. Oct. 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although Lucas did not receive the notice required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on this record we find the failure to be harmless error.  Fed. R. Civ. P. 61.  Additionally, we find no error in the denial of the motion for appointment of counsel as moot